Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Robinson, J.), rendered February 7, 1994, convicting him of criminal sale of a controlled substance in the fifth degree under Indictment No. 11438/93, and (2) a judgment of the same court (Roman, J.), rendered April 22, 1994, convicting him of attempted criminal possession of a controlled substance in the third degree under Indictment No. 10006/94, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Appellate review of the issues raised by the defendant was effectively waived by him as part of his plea agreement. In any event, the defendant received his agreed-upon sentences and may not now complain of their excessiveness (see, People v Kazepis, 101 AD2d 816). Accordingly, the judgments of conviction are affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Mangano, P. J., Rosenblatt, Ritter, Santucci and Krausman, JJ., concur.